Citation Nr: 0721407	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  06-06 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to March 1, 2004, for 
the grant of service connection and award of compensation for 
tinnitus, to include whether there was clear and unmistakable 
error (CUE) in a February 1999 rating decision which failed 
to grant service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Judith A. Veres, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1982 to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
which denied the benefits sought on appeal.  

In an August 2004 rating decision, the RO granted service 
connection for tinnitus, with a 10 percent rating assigned, 
effective March 1, 2004.  In a statement received in January 
2005, the veteran essentially disagreed with the effective 
date of this determination, arguing that the failure to grant 
service connection for tinnitus in the February 1999 rating 
decision constituted CUE.  In a January 2005 RO decision, the 
RO did not explicitly address the aforementioned issue, but 
mentioned tinnitus several times, and suggested that since 
service connection had been granted for tinnitus, there was 
no remaining issue of CUE.  This may be construed as an 
adverse determination as to the CUE claim.  See Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed. Cir. 2006). 

In July 2006, the veteran appeared at a videoconference 
hearing held before the undersigned.  


FINDINGS OF FACT

1.  A February 1999 rating decision implicitly denied service 
connection for tinnitus.  The veteran did not perfect an 
appeal from that decision, and it became final.

2.  The February 1999 rating decision was reasonably 
supported by evidence then of record and prevailing legal 
authority; the rating decision was not undebatably erroneous, 
either in failing to explicitly list service connection for 
tinnitus as a separate issue, or in failing to grant the 
benefit. 

3.  The next claim for service connection for tinnitus was an 
informal claim received February 6, 2004, nearly a month 
prior to the March 1, 2004, claim that resulted in the grant 
of service connection and assignment of a 10 percent rating 
for tinnitus. 


CONCLUSIONS OF LAW

1.  There was no CUE in the failure to grant service 
connection for tinnitus in the February 1999 rating decision.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105 
(2006). 

2.  The criteria for an effective date of February 6, 2004, 
but not earlier, for the grant of service connection and 
award of compensation for tinnitus have been met.  
38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.155, 
3.400, 4.87, Diagnostic Code 6260 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In 
this case, there is no evidentiary development that could 
substantiate the veteran's claim.  See VAOPGCPREC 2-2004 
(2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice 
was not required where evidence could not establish 
entitlement to the benefit claimed).  Since the dispute 
involves the application of the law, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  Concerning the CUE claim, a 
CUE claim must be based on the record and law that existed at 
the time of the prior adjudication in question, and the VCAA 
is not applicable.  See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  Therefore, he is not prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  

In any event, this appeal stems, in part, from the original 
grant of service connection in August 2004, for which VCAA 
notice was provided in May 2004.  This notification letter 
did not explicitly include any information pertaining to the 
evidence necessary to substantiate a claim for a higher 
rating or earlier effective date.  However, once service 
connection is granted, the notice requirements of 38 U.S.C.A. 
§ 5103(a) are satisfied; no further notice is needed should 
the veteran appeal some aspect of the initial grant of 
service connection.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Cf. Sutton v. Nicholson, No. 01-1332 (U.S. Vet. App. 
September 20, 2006) (compliance with 38 U.S.C.A. § 5103(a) 
notice was not required in an appeal for an increased rating 
from a pre-VCAA grant of service connection); and VAOPGCPREC 
8-2003 (Notices of Disagreement do not constitute new claims 
requiring VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).

The veteran contends that his initial claim filed in November 
1998 for service connection for hearing damage should have 
also included tinnitus.  He points out that VA audiology 
examinations in January 1999 and February 1999 reported 
tinnitus.  He contends that the RO's failure to address this 
pending claim in the February 1999 rating decision was CUE.  
Therefore, he feels the effective date of the grant of 
service connection and award of compensation should be based 
on the November 1998 claim.  At his Board hearing, he 
testified that at the time, he believed that his original 
claim encompassed tinnitus, because in his mind, it was 
related to the overall hearing difficulty he was 
experiencing.    

The file shows that in November 1998, the veteran filed a 
claim for service connection for "hearing damage."  On a VA 
examination in January 1999, in addition to hearing test 
findings, the examiner noted that the veteran complained of 
occasional buzzing in both ears since service, described as 
sometimes high-pitched and sometimes low-pitched.  On a VA 
audiological evaluation in February 1999, the veteran 
reported occasional short term tinnitus, noted to be not a 
problem for him or out of the ordinary.  

At the time of the February 1999 rating decision, the law 
mandated, as it does today, that a claim must be filed in 
order for any type of benefit to accrue or be paid.  
38 U.S.C.A. § 5101(a) (West Supp. 1999, West 2002); 38 C.F.R. 
§ 3.151 (1974, 2006); see Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  A claim or an application is "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet.App. 
32 (1998); Lalonde v. West, 12 Vet.App. 378 (1999).  An 
intent to apply for benefits is an essential element of any 
claim, whether formal or informal.  Criswell v. Nicholson, 20 
Vet. App. 501 (2006).  The mere presence of medical evidence 
showing such complaints does not establish an intent on the 
part of the veteran to seek service connection for a 
particular condition.  See Brannon.

Nevertheless, VA has a duty to fully and sympathetically 
develop a veteran's claim to its optimum.  Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations."  Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

In the context of a general claim for "hearing damage," and 
in view of the compensation examinations showing tinnitus, 
which the veteran said had begun in service, the Board agrees 
that the original claim implicitly included the issue of 
service connection for tinnitus, but finds that the RO denied 
this claim in the February 1999 rating decision, and, 
accordingly, that decision became final as to that issue.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a).  

Specifically, in the February 1999 rating decision, the 
issues were identified as service connection for left ear 
hearing loss (which the RO granted), and service connection 
for right ear hearing loss (denied by the RO).  Although not 
identified as a separate issue, the rating decision also 
included the following:  "He complains of occasional buzzing 
since his military days in both ears.  On audiology 
examination, he reported that tinnitus was not a problem for 
him."  A copy of this rating decision was enclosed with the 
February 1999 notification of the decision.  With this 
discussion of tinnitus, and the notation that it was not a 
problem, the issue of service connection for tinnitus may be 
considered to have been implicitly denied, despite the 
absence of a formal delineation as a separate issue.  In any 
event, whether or not the rating decision addressed the 
issue, the appeal period began to run.  See Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  (If the record 
shows the existence of an unadjudicated claim, raised along 
with an adjudicated claim, and the RO's decision acts 
(favorably or unfavorably) on one of the claims but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run.)  

In April 1999, the veteran requested that the RO reconsider 
the audiological evidence in his case, as he did not feel 
that his hearing loss had been evaluated accurately.  He 
claimed that he had an audiological problem in the right ear 
stemming from service, but did not mention or describe 
tinnitus.  Medical evidence submitted at that time and in the 
May 1999 rating decision likewise failed to mention tinnitus.  
In November 1999, the veteran submitted a notice of 
disagreement with the decision denying service connection for 
right ear hearing loss, and he was issued a statement of the 
case in November 1999 on that issue.  He did not respond with 
a timely substantive appeal, and the decision became final.  
See 38 U.S.C.A. § 7105.  Although the Board finds the 
veteran's testimony credible as to his belief, at the time he 
filed his claim in November 1998, that it encompassed all 
hearing abnormalities, including tinnitus, the subsequent 
appeal cannot be said to include tinnitus.  In this regard, 
all correspondence and medical records received in connection 
with the unperfected appeal were specifically limited to 
hearing loss, and did not mention tinnitus.  

Thus, the Board finds that the original claim may be 
construed to have included service connection for tinnitus, 
but finds that the RO denied this claim in the February 1999 
rating decision, that the appeal did not include that issue, 
and, accordingly, that decision became final.  38 U.S.C.A. 
§ 7105(b), (c) (West Supp. 1998).  

The "purpose of the rule of finality is to preclude 
repetitive and belated readjudication of veterans' benefits 
claims."  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 
2002).  There are only two exceptions to the rule of finality 
of VA decisions, i.e., challenges based on clear and 
unmistakable error (CUE) in a prior, final decision 
(38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on 
new and material evidence (38 U.S.C.A. § 5108).  Id.  The 
veteran's new claim for service connection for tinnitus was 
granted by the RO in August 2004, and the effective date was 
based on that claim.  The only possible recourse to the 1999 
rating decision is a CUE claim.  See Andrews v. Nicholson, 
421 F.3d 1278 (Fed. Cir. 2005).  

The veteran claims CUE in the February 1999 rating decision, 
insofar as it failed to grant service connection and a 
compensable rating for tinnitus.  CUE is a very specific and 
rare kind of error; it is the kind of error of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Allegations of CUE must be raised with sufficient 
particularity.  See Phillips v. Brown, 10 Vet. App. 25 
(1997).  To establish CUE in a prior, final decision, all 
three of the following criteria must be met:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied; and 
(2) the error must be undebatable; and (3) the error must be 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, 
e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992).  

A disagreement with how the evidence is weighed and evaluated 
is not clear and unmistakable error.  See Baldwin v. West, 13 
Vet. App. 1 (1999); Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  Similarly, a breach of the duty to assist cannot 
constitute CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002).  In addition, a determination that there was CUE must 
be based upon the record and the law that existed at the time 
of the prior adjudication in question.  See Pierce v. 
Principi, 240 F.3d 1348 (Fed.Cir. 2001).  

The evidence of record at the time of the February 1999 
decision showed that the veteran complained of occasional 
tinnitus, and that the examiner noted that it was not a 
problem for him, or out of the ordinary.  There was no 
medical finding of a nexus to service, and the failure to 
obtain such an opinion, even if a breach of the duty to 
assist, cannot constitute CUE.  In contrast, the July 2004 VA 
examination, upon which the grant of service connection was 
based, noted "constant" tinnitus, and explicitly provided a 
nexus to service.  Thus, the RO's decision in February 1999 
to deny service connection for tinnitus was a reasonable 
conclusion, based on the law then in effect, and the facts 
then of record.  

It should also be noted that at the time of the February 1999 
rating decision, a compensable rating was only warranted for 
persistent tinnitus as a symptom of head injury, concussion 
or acoustic trauma.  38 C.F.R. § 4.87a, Code 6260 (1998).  In 
contrast, the veteran's grant of service connection and a 
compensable rating was based on the regulation currently in 
effect, which provides that tinnitus only be "recurrent" to 
merit a compensable rating.  38 C.F.R. § 4.87, Code 6260 
(2004).  In view of the more stringent diagnostic criteria 
for a compensable rating in effect in February 1999, it is 
not manifestly clear that a compensable rating would have 
been granted or required, even if service connection had been 
in effect.  

In conclusion, it has not been shown that the correct facts, 
as they were known at the time, were not before the 
adjudicator, that the pertinent statutory or regulatory 
provisions were incorrectly applied, or that any undebatable 
error was made, which, had it not been made, would have 
manifestly changed the outcome at the time of the February 
1999 rating decision.  Hence, there was no CUE in the 
February 1999 decision, in failing to grant service 
connection for tinnitus, and the February 1999 rating 
decision is final.  38 U.S.C.A. § 5109A.  

Where there has been a prior final denial, the effective date 
of an award of VA benefits, based on new and material 
evidence, must be based on the date the VA received the 
particular application for which the benefits were granted.  
Washington v. Gober, 10 Vet. App. 391 (1997).  In general, 
the effective date for an award of disability compensation, 
for claims received more than one year after separation from 
service, is the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2).  Thus, whether the grant of service connection 
for tinnitus is considered to have been based on a reopened 
claim, or a new claim, the effective date is the same-the 
date the claim was received.  

The grant of service connection was based on a claim received 
on March 1, 2004.  However, the file contains a handwritten 
addendum on a December 2003 claim, added on February 6, 2004, 
in which the veteran's representative asked that the issue of 
service connection for tinnitus be considered.  While the 
Board does not advise this method of filing a claim, as it 
could easily be overlooked-as indeed it was in this case-as 
well as raising authentication issues as to the date of 
receipt, in this case, the Board finds that this was received 
February 6, 2004, and constitutes an informal claim.  
Accordingly, the veteran is entitled to an effective date of 
February 6, 2004, for the grant of service connection and 
award of compensation for tinnitus, which entitles him to an 
additional one month of payment, as the period of payment 
commences on the first of the month following the month in 
which the award becomes effective.  38 U.S.C.A. § 5111; 38 
C.F.R. § 3.31.  To that extent only, the appeal is allowed.




ORDER

A February 1999 rating decision was not clearly and 
unmistakably erroneous in failing to grant service connection 
for tinnitus.  

Entitlement to an earlier effective date of February 6, 2004, 
for the grant of service connection and award of compensation 
for tinnitus is granted; to that extent only, the appeal is 
allowed.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


